Citation Nr: 0933120	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  08-00 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a right 
lower extremity disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from June 1976 to June 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 RO rating decision that 
determined that new and material evidence had not been 
received to reopen a claim for entitlement to service 
connection for a right lower extremity disability.  The 
Veteran provided testimony at a personal hearing at the RO in 
February 2009.  In June 2009, the Veteran testified at a 
Travel Board hearing at the RO.  

The Board notes that a March 2009 RO decision (issued in a 
supplemental statement of the case) reopened and denied the 
Veteran's claim for entitlement to service connection for a 
right lower extremity disability on a de novo basis.  The 
Board observes, however, that service connection for a right 
lower extremity disability was previously denied in a final 
December 1977 RO decision.  Therefore, the Board must address 
whether the Veteran has submitted new and material evidence 
to reopen his claim for entitlement to service connection for 
a right lower extremity disability.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  

The present Board decision addresses the issue of whether new 
and material evidence has been received to reopen a claim for 
entitlement to service connection for a right lower extremity 
disability.  The issue of the merits of the claim for 
entitlement to service connection for is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  





FINDINGS OF FACT

1.  The RO denied service connection for a right lower 
extremity disability in December 1977, and the Veteran did 
not appeal.  

4.  Evidence submitted since December 1977 includes some 
evidence which is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The December 1977 RO decision that denied entitlement to 
service connection for a right lower extremity disability is 
final.  38 U.S.C.A. § 7105 (West 2002).  

2.  New and material evidence has been received to reopen a 
claim for entitlement to service connection for a right lower 
extremity disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The notice requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002) require VA to notify the 
veteran of any evidence that is necessary to substantiate all 
elements of his claim, as well as the evidence VA will 
attempt to obtain and which evidence he is responsible for 
providing.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In light of the 
favorable determination with respect to whether new and 
material evidence has been received to reopen a claim for 
entitlement to service connection for a right lower extremity 
disability, and the need to remand for additional information 
with regard to the merits of the issue, no further discussion 
of VCAA compliance is needed at this time.  

Analysis

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The RO denied service connection for a right lower extremity 
disability in December 1977.  The July 2002 RO decision was 
not appealed and is considered final.  38 U.S.C.A. § 7105.  

The evidence considered at the time of the December 1977 RO 
decision included the Veteran's service treatment records, an 
August 1977 VA general medical examination report; and the 
Veteran's own statements.  The RO denied service connection 
for a right lower extremity disability (right foot condition) 
on the basis that such disability was shown to have existed 
prior to service with no evidence of aggravation in service.  
The RO indicated that any advancement of the condition in 
service was considered due to the natural progression of the 
condition.  The RO noted that the Veteran's service 
enlistment examination was negative for a right lower 
extremity disability (right foot condition) and that the 
Veteran reported no prior foot problems.  The RO indicated 
that medical board proceedings disclosed that the Veteran 
sustained trauma to his right leg in 1971, prior to service, 
while playing hockey.  It was noted that the Veteran stated 
that he had no treatment, but had abnormal healing with the 
development of a benign tumor around the bone that required 
resection of the tumor and resetting of the bone in December 
1972.  The Veteran also reported, at that time, that he 
subsequently had a left epiphysiodesis at the knee to 
equalize leg length growth.  The RO related that the medical 
evaluation board diagnosed malunion, osteotomy site, with 
tibial fibular synostosis and pronated pes planus of the 
right foot and that the condition was noted to have existed 
prior to service and was not incurred in the line of duty.  
The RO also indicated that a physical evaluation board 
determined that the Veteran's right foot condition, 
manifested by malposition following surgery, existed prior to 
service and that there was no evidence of service 
aggravation.  The RO noted that an August 1977 VA examination 
report diagnosed a valgus deformity of the right ankle with 
functional pes planus, secondary to growth arrest.  

The Board observes that an April 1977 in-service physical 
evaluation board report did determine that the Veteran's 
right foot injury, manifested by malposition following 
surgery, existed prior to service and that there was no 
evidence of service aggravation.  The Board additionally 
notes that a March 1977 medical board proceedings report 
related diagnoses of malunion, osteotomy site, right leg; 
pronated pes planus secondary to malunion, osteotomy site, 
right leg; and tibio/fibular synostosis, right leg, and 
concluded that all such disorders existed prior to service.  
The Board notes, however, that there was also a notation that 
such disorders existed prior to entry on active duty and were 
aggravated by active duty.  

The evidence received since the December 1977 RO decision 
includes service personnel records; additional VA treatment 
records; VA examination reports; and statements and testimony 
from the Veteran.  

A June 2006 VA attending note indicated that the Veteran had 
pain in the right ankle, right knee, right leg, and up the 
back.  The Veteran reported that he had right ankle surgery 
at age eight to nine years and that he had left knee surgery 
at age nine to ten years to stop the growth in the left knee 
and leg.  It was noted that the Veteran's right leg would go 
out and was unbalanced.  The Veteran indicated that he was 
okay until he joined the Army and had to go through harsh 
exercises including lifting a forty pound backpack and 
running.  The assessment included pain, many in the right 
knee and leg, all dated back to harsh military duties.  

A June 2006 VA attending follow-up note reported that the 
Veteran was seen for pain in the back, knees, right ankle, 
and right leg up the back.  The examiner stated that the pain 
the Veteran experienced now was the result of the harsh 
exercises he underwent while on active duty with the 
military.  The examiner commented that the Veteran had right 
ankle surgery at age eight to nine, that he had left knee 
surgery at age nine to ten to stop the growth in the left 
knee, and that he was doing well until he joined the army and 
had to go through harsh exercise including lifting a forty 
pound backpack and running.  It was noted that the Veteran 
had constant pain and that he could not stand up or move.  
The examiner also remarked that the Veteran could not stay 
still and that he had to move all the time and shake his 
legs.  

A July 2006 VA neurology clinic note indicated that the 
Veteran had complaints including constant pain in an old 
right ankle and right big toe surgical area.  The assessment 
included chronic pain syndrome in the right ankle due to 
following fracture, status post ankle surgery times two.  The 
examiner reported that after joining the service, the 
Veteran's right foot pain worsened and aggravated while he 
was in Germany.  The examiner stated that in his opinion, the 
Veteran's right leg pain was aggravated by military duty.  

A July 2006 VA podiatry entry noted that the Veteran had 
bilateral flatfoot and pain and that he did not want surgery 
at the present time.  It was noted that the Veteran had the 
condition since his time in the service per his history.  The 
examiner indicated that the Veteran had undergone several 
assessments for foot conditions while he was in the service 
and that he was advised to have surgery, but did not want to 
proceed with surgery then or presently.  It was noted that 
the Veteran had the assessments in Germany.  The examiner 
stated that if such was the case, then it appeared that such 
was a service-connected condition.  

An April 2008 orthopedic outpatient note related that the 
Veteran had a history of right ankle instability.  The 
examiner stated that he did feel that the Veteran did have a 
history of prior ankle problems in the right lower extremity 
as a child, but certainly his extensive marching and demands 
from his military duty did probably aggravate his ankle 
instability.  

The Board observes that in the evidence available at the time 
of the December 1977 RO decision, there was no evidence 
specifically indicating that the Veteran's right lower 
extremity was aggravated by service.  In the evidence 
received since the December 1977 decision, there are multiple 
VA treatment records indicating that the Veteran's right 
lower extremity disability was aggravated during his period 
of service.  The Board notes that the June 2006 VA attending 
follow-up note, the July 2006 VA neurology clinic note, the 
July 2006 VA podiatry entry, and the April 2008 VA orthopedic 
outpatient note, all contain various opinions from the 
respective examiners that appear to indicate the Veteran's 
right lower extremity disability was aggravated or worsened 
during service.  The evidence will be considered credible for 
the purposes of determining whether new and material evidence 
has been submitted.  

The Board finds that the June 2006 VA attending follow-up 
note, the July 2006 VA neurology clinic note, the July 2006 
VA podiatry entry, and the April 2008 VA orthopedic 
outpatient note, are evidence that is both new and material 
because the claim was previously denied, at least in part, on 
the basis that the Veteran's right lower disability was shown 
to have existed prior to service with no evidence of 
aggravation in service.  Therefore, the Board finds that such 
evidence is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate his claim, and 
raises a reasonable possibility of substantiating the claim.  
New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it may not convince the Board to grant a claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Board concludes that evidence submitted since the 
December 1977 RO decision is new and material, and thus the 
claim for service connection for a right lower extremity 
disability is reopened.  This does not mean that service 
connection is granted.  Rather, additional development of 
evidence will be undertaken (see the below remand) before the 
issue of service connection for a right lower extremity 
disability is addressed on a de novo basis.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  


ORDER

New and material evidence having been submitted, the claim 
for service connection for a right lower extremity disability 
is reopened, and to this extent only, the benefit sought on 
appeal is granted.  


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

The Board notes that the Veteran's service treatment records 
show that at the time of the March 1976 induction 
examination, he checked that he did not have a tumor, growth, 
cyst or cancer; that he did not have a bone, joint, or other 
deformity; and that he did not have foot trouble.  The 
objective March 1976 induction examination report included a 
notation that the Veteran's lower extremities were normal.  A 
July 1976 emergency room treatment entry noted that the 
Veteran was seen for swollen ankles for five days.  It was 
reported that the Veteran had mild cellulitis in each ankle.  
A July 1976 podiatry clinic entry, the next day, indicated 
that the Veteran had peroneal tendonitis, left and right.  

A November 1976 treatment entry reported that the Veteran was 
seen with complaints of pain in the arch of the right foot.  
It was noted that there was no discoloration of the right 
foot, but that the Veteran had a lot of deformation of the 
foot because of an operation in the past.  The examiner 
reported that the Veteran had a gross deformity of the right 
ankle with an unclear history.  The Veteran reported that he 
had corrective surgery in approximately 1971 after having a 
fracture and dislocation that was not treated and developed a 
bone tumor that was removed.  It was noted that the Veteran 
had an unstable gait with pes planus and medial instability 
of the right ankle.  A November 1976 radiological report, as 
to the Veteran's right ankle, noted that the Veteran had a 
previous fracture with a stenostosis now apparent between the 
distal tibia and the fibula.  The report indicated that there 
was complete obliteration of the inter-osseous space and that 
it was now joined by a fairly mature appearing bone.  It was 
noted that some deformity was noted posteriorly also on the 
lateral projection and that the joint space, itself, appeared 
well maintained.  

A December 1976 consultation report related an assessment of 
right synostosis tibia/fibula with bilateral arch supports.  
Additional December 1976 treatment entries indicated that the 
Veteran complained of pain in the right foot.  Diagnoses were 
not provided on those occasions.  A December 1976 physical 
profile record related a diagnosis of stenostosis of the 
right ankle (fusion of the two leg bones above the right 
ankle).  A January 1977 treatment entry indicated that the 
Veteran was seen for interosseous calcification of the 
tibia/fibula.  It was noted that the Veteran was sent to the 
field despite a profile and that he returned presently with 
recurrent pain in the ankle.  The assessment was as above.  

A March 1977 medical board report indicated that the Veteran 
sustained a trauma to his right leg in 1971 while playing 
hockey.  He reported that he had no treatment, but had 
abnormal healing with the development of a benign tumor 
around the bone.  He indicated that he had resection of the 
tumor and resetting of the bone in December 1972.  It was 
noted that the Veteran was casted for several months and that 
he subsequently underwent a left epiphysiodesis at the knee 
to equalize leg length growth.  The medical board report 
noted that the Veteran presently primarily complained of pain 
in his foot at the lateral aspect with walking or running.  
It was noted that the Veteran's gait involved the right leg 
externally rotated between the knee and the ankle.  The final 
diagnosis was malunion, osteotomy site, with tibial fibular 
synostosis and pronated pes planus, right foot.  The medical 
report indicated that such disability existed prior to 
service and was not incurred in the line of duty.  The 
medical board report indicated that the Veteran was unfit for 
further military service and that he was therefore referred 
to a physical evaluation board for consideration and 
separation from active duty for his condition that existed 
prior to service.  

A March 1977 medical board proceedings report related 
diagnoses of malunion, osteotomy site, right leg; pronated 
pes planus secondary to malunion, osteotomy site, right leg; 
and tibio/fibular synostosis, right leg, and concluded that 
all such disorders existed prior to service.  The Board 
notes, however, that there was also a notation that such 
disorders existed prior to entry on active duty and were 
aggravated by active duty.  The April 1977 physical 
evaluation board report related a diagnosis of a right foot 
injury, manifested by malposition following surgery, which 
caused pain that interferes with walking or running.  The 
physical evaluation board indicated that based on a review of 
the evidence of record, it was concluded that the Veteran's 
condition existed prior to service and that there was no 
evidence of service aggravation.  

Post-service VA treatment records show treatment for 
variously diagnosed right lower extremity problems.  

For example, an August 1977 VA general medical examination 
report related a diagnosis of valgus deformity of the right 
ankle with functional pes planus secondary to growth arrest 
of the left leg (knee surgery).  

A June 2006 VA attending follow-up note reported that the 
Veteran was seen for pain in the back, knees, right ankle, 
and right leg up the back.  The examiner stated that the pain 
the Veteran experienced now was the result of the harsh 
exercises he underwent while on active duty with the 
military.  The examiner commented that the Veteran had right 
ankle surgery at age eight to nine, that he had left knee 
surgery at age nine to ten to stop the growth in the left 
knee, and that he was doing well until he joined the army and 
had to go through harsh exercise including lifting a forty 
pound backpack and running.  It was noted that the Veteran 
had constant pain and that he could not stand up or move.  
The examiner also remarked that the Veteran could not stay 
till and that he had to move all the time and shake his legs.  
The Board observes that there is no indication that the 
examiner reviewed the Veteran's claims file in providing his 
opinion.  

A July 2006 VA neurology clinic note indicated that the 
Veteran had complaints including constant pain in an old 
right ankle and right big toe surgical area.  The assessment 
included chronic pain syndrome in the right ankle due to 
following fracture, status post ankle surgery times two.  The 
examiner reported that after joining the service, the 
Veteran's right foot pain worsened and aggravated while he 
was in Germany.  The examiner stated that in his opinion, the 
Veteran's right leg pain was aggravated by military duty.  
The Board notes that there is no indication that the examiner 
reviewed the Veteran's claims file in providing his opinion 
that the Veteran's right lower extremity disability was 
worsened and aggravated by service.  

A July 2006 VA podiatry entry noted that the Veteran had 
bilateral flatfoot and pain and that he did not want surgery 
at the present time.  It was noted that the Veteran had the 
condition since his time in the service per his history.  The 
examiner indicated that the Veteran had undergone several 
assessments for foot conditions while he was in the service 
and that he was advised to have surgery, but did not want to 
proceed with surgery then or presently.  It was noted that 
the Veteran had the assessments in Germany.  The examiner 
stated that if such was the case, then it appeared that such 
was a service-connected condition.  The Board observes that 
the examiner apparently solely relied on the Veteran's 
history in providing his opinion and did not review the 
Veteran's claims file.  

An April 2008 orthopedic outpatient note related that the 
Veteran had a history of right ankle instability.  The 
examiner stated that he did feel that the Veteran did have a 
history of prior ankle problems in the right lower extremity 
as a child, but certainly his extensive marching and demands 
from his military duty did probably aggravate his ankle 
instability.  The Board notes, again, the there is no 
indication that the Veteran's claims file was reviewed.  The 
Board also observes that the examiner's opinion appears to be 
speculative.  

An April 2008 VA examination report noted that the Veteran's 
claims file was reviewed.  The examiner reported the 
Veteran's history, as to his service treatment records, in 
significant detail.  The assessment was synostosis of the 
right tibia and fibula resulting in fusion of the distal 
tibia and fibula and medial talar tilt of the right foot with 
abnormal weight bearing and chronic pain.  The examiner 
commented that the condition was due to the surgical 
procedure that the Veteran had as a child.  The examiner 
stated that exercise in the military may have caused pain 
with flares of pain, but that his military service would not 
have caused progression of the underlying synostosis which 
was the cause of the Veteran's current problems.  The 
examiner remarked that the synostosis of the distal tibia and 
fibula was not due to nor was it aggravated by the Veteran's 
military service.  

The Board observes that the examiner did not refer to any 
other possible right lower extremity disabilities.  For 
example, there was no reference to functional pes planus as 
diagnosed pursuant to the August 1977 VA general medical 
examination report.  It is unclear whether Veteran's only 
current right lower extremity disability is the synostosis of 
the right tibia and fibula resulting in fusion of the distal 
tibia and fibula and medial talar tilt of the right foot.  
Additionally, the examiner did not address any of the 
opinions from other VA examiners, noted above, that allege 
that the Veteran's right lower extremity disability was 
aggravated during service.  

The Board observes that given such circumstances, the Veteran 
should be afforded another VA examination with an etiological 
opinion after a review of the entire claims folder as to his 
claim for service connection for a right lower extremity 
disability.  Such an examination should be accomplished on 
remand.  38 C.F.R. § 3.159(c)(4).

The Board also observes that at the February 2009 RO hearing, 
the Veteran testified that he had received recent treatment 
at the Janesville, Wisconsin VA Outpatient Clinic and the 
Madison, Wisconsin VA Medical Center.  The Board notes that 
the most recent VA treatment reports of record are dated in 
April 2008.  As there are possible further treatment records, 
including VA treatment records, that may be pertinent to the 
Veteran's claim, they should be obtained.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following:  

1.  Obtain copies of the Veteran's VA 
treatment records, which are not already 
in the claims folder, concerning his 
reported treatment for right lower 
extremity problems, and dated since April 
2008, from the Janesville, Wisconsin VA 
Outpatient Clinic and the Madison, 
Wisconsin VA Medical Center.  

2.  Ask the Veteran to identify all other 
medical providers who have treated him for 
right lower extremity problems since April 
2008.  After receiving this information 
and any necessary releases, contact the 
named medical providers and obtain copies 
of any related medical records which are 
not already in the claims folder.  

3.  Schedule the Veteran for a VA 
examination by a physician to determine 
the nature and likely etiology of his 
claimed right lower extremity disability.  
The claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
diagnose all current right lower extremity 
disabilities (including all right ankle 
and foot disabilities). 

Based on a review of the claims file, 
examination of the Veteran, and generally 
accepted medical principles, the examiner 
should provide a medical opinion, with 
adequate rationale, as to whether it is as 
likely as not (50 percent or greater 
probability) that any diagnosed right 
lower extremity disabilities (including 
all right ankle and foot disabilities) are 
etiologically related to the Veteran's 
periods of service.  If the examiner finds 
that any diagnosed right lower extremity 
disability (including all right ankle and 
foot disabilities) existed prior to 
service, the examiner should comment on 
whether any such pre-service condition was 
permanently worsened by service.  The 
examiner should specifically comment on 
the opinions provided by VA examiners in 
June 2006, July 2006, and April 2008.  

4.  Thereafter, readjudicate the Veteran's 
claim for entitlement to service 
connection for a right lower extremity 
disability.  If any benefit sought remains 
denied, issue a supplemental statement of 
the case to the Veteran and his 
representative, and provide an opportunity 
to respond before the case is returned to 
the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the appellant with the development of his 
claim.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


